Citation Nr: 0332243	
Decision Date: 11/19/03    Archive Date: 11/25/03

DOCKET NO.  02-13 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 




INTRODUCTION

The veteran served on active duty from June 1942 to January 
1947.  The veteran died on February [redacted], 2001.  The appellant 
is the veteran's widow.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fort Harrison, Montana, which denied entitlement to service 
connection for the cause of the veteran's death.  


REMAND

The appellant contends that the veteran's pancreatic cancer, 
which caused his death, was caused by radiation exposure in 
service.  The appellant contends that the veteran was exposed 
to radiation while stationed in the Marshall Islands and 
Kwajalein in service.  Review of the record reveals that the 
veteran was served on the USS MARSH (DE 699) from December 
21, 1945 to September 19, 1946.  The ship was moored at 
Kwajalein Atoll from June 1, 1946 to September 1, 1946.  The 
Defense Threat Reduction Agency indicated that Operation 
Crossroads was conducted at Bikini Atoll, approximately 200 
miles from Kwajalein, from July 1, to August 31, 1946.  In 
November 2001, the Defense Threat Reduction Agency informed 
the RO that the veteran and other personnel at Kwajalein were 
not in direct support of Operation Crossroads and were not 
considered to be participants of atmospheric nuclear testing 
as defined by the VA.  Based upon this information, the RO 
concluded that the veteran was not a radiation exposed 
veteran.   

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  See Rucker 
v. Brown, 10 Vet. App. 67, 71 (1997).  First, there are 
certain types of cancer that are presumptively service-
connected when they occur in "radiation-exposed veterans."  
38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  Second, 
"radiogenic diseases" may be service connected, provided that 
certain conditions are met, pursuant to 38 C.F.R. § 3.311.  
Third, service connection may be granted under 38 C.F.R. 
§ 3.303(d) when it is established that the disease diagnosed 
after discharge is the result of exposure to ionizing 
radiation during active service.  See Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994). 

In the present case, there is evidence that the cause of the 
veteran's death was a radiogenic disease.  Pancreatic cancer 
is a radiogenic diseases under 38 C.F.R. § 3.311.  With 
regard to the appellant's contention that the veteran was 
exposed to ionizing radiation during his active service, 
there is no evidence that a dose assessment as to the size 
and nature of the radiation exposure has been made.  

As noted above, the RO contacted the Defense Department's 
Nuclear Threat Reduction Agency.  The Defense Threat 
Reduction Agency informed the RO that the veteran and other 
personnel at Kwajalein were not in direct support of 
Operation Crossroads and were not considered to be 
participants of atmospheric nuclear testing as defined by the 
VA.  However, the provisions of 38 C.F.R. § 3.311 (2003) 
provide an alternate basis for service connection for 
radiogenic diseases.  That regulation provides that in all 
cases in which it is established that a radiogenic disease 
first became manifest after service, the disease is not 
subject to the presumptive periods provided in 38 C.F.R. 
§§ 3.307, 3.309 (2003), and it is contended that the disease 
is a result of exposure to ionizing radiation in service, an 
assessment will be made as to the radiation dose or doses.  
38 C.F.R. § 3.311(a).  

Thus, the Board finds that the RO should request a dosage 
estimate for the veteran from the Defense Threat Reduction 
Agency pursuant to 38 C.F.R. § 3.311(a)(2)(ii).  When 
critical evidence is in the control of the Federal 
Government, VA is responsible for attempting to provide or 
obtain the material.  See Murphy v. Derwinski, 1 Vet. App. 
78, 82 (1990); see also The Veterans' Claims Assistance Act 
of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5103, 5103A, 
5107, and 5126, and codified as amended at 5102, 5103, 5106 
and 5107 (West 2002).

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related 
Board regulation, 38 C.F.R. § 19.9).  The Court found that 
the 30-day period provided in § 3.159(b)(1) to respond to a 
VCAA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  Therefore, 
since this case is being remanded for additional development 
or to cure a procedural defect, the RO must take this 
opportunity to inform the appellant that notwithstanding the 
information previously provided, a full year is allowed to 
respond to a VCAA notice.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent. 

2.  The RO should obtain in-service 
radiation dose estimates from the Defense 
Department or Under Secretary for Health, 
as appropriate.

3.  If the Defense Department or Under 
Secretary for Health determines that the 
veteran was exposed to radiation in 
service, the RO should refer the claim to 
VA's Under Secretary for Benefits in 
accordance with 38 C.F.R. § 3.311(c).

4.  When the RO is satisfied that the 
record is complete, the RO should review 
all of the evidence of record, including 
all new evidence, and readjudicate the 
issue of entitlement to service 
connection for the cause of the veteran's 
death.  If all the desired benefits are 
not granted, an appropriate supplemental 
statement of the case should be furnished 
to the appellant and her representative.  
They should be afforded an opportunity to 
respond to the supplemental statement of 
the case before the claims folder is 
returned to the Board for further 
appellate consideration.  
   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



